DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the amendment filed 6/2/2022. Claims 1-20 are cancelled. Claims 21-40 are currently pending.

Allowable Subject Matter
3.	Claims 21-40 are allowed.

3.1.	The following is an examiner’s statement of reasons for allowance:
	The closest prior art Meyer (US 2014/0046695) teaches a vital data management system (VDMS), for example a patient data management system (PDMS), comprising a VDMS web application of a run-time environment, and also corresponding devices, methods, systems and computer program products for IT-based vital data management, for example patient data management, and for automated compilation and processing of vital data. The system includes a transient database and data buffer wherein data is deleted from the buffer after execution. (See, for example, Meyer: abstract; ¶¶ [0032]-[0033]; FIG. 1).
	The next closest prior art is Stahmann et al. (US 2005/0115561) teaches a patient monitoring, diagnosis, and/or therapy system and method. The systems and methods involve an implantable device configured to perform at least one cardiac-related function, a patient-external respiratory therapy device, and a communication channel configured to facilitate communication between the implantable device and the respiratory therapy device. The implantable and respiratory therapy devices operate cooperatively via the communication channel to provide one or more of patient monitoring, diagnosis, and therapy. The communication channel may be configured to facilitate communication between an external processing system and at least one of the implantable device and the respiratory therapy device. The processing system is communicatively coupled to at least one of the implantable and respiratory therapy devices via the communication channel to provide one or more of patient monitoring, diagnosis, and therapy. The system includes a temporary storage buffer and a circular buffer wherein the oldest data is replaced by the newest data. (See, for example, Stahmann: abstract; ¶¶ [0012]-[0026], [0799]; FIGS. 1-2A).
	The prior art does not teach and/or suggest, inter alia, “a device for capturing data relating to an individual, and configured to transmit said data and a signal identifying said device; a memory for storing rules relating to said device: a buffer; a database; and a processor adapted to: receive said device identification signal and said data: retrieve said rules from said memory; determining, based on said rules, whether: said data is to be stared in said database: or said data is to be stored in said buffer: perform an analysis of said data to determine, based on content of said data: the location of the device: the time and date that the data was recorded: whether the individual recorded is identified as the Individual under care; the activity performed by the individual: determine, based on said rules, and said analysis, whether:
said analyzed data is proof of service delivery data to be stored in said database: or said analyzed data is to be eliminated from said buffer; and store said analyzed proof of service delivery data in said database, if so determined, or eliminate said data from sand buffer: if so determined,” as recited in the independent claim 21 and similarly in independent claim 31.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686